DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed January 7, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 10-17, 23-30, 33, 35-36, 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Korchev et al. U.S. Pub. 2017/0324096.
With respect to claim 1, Korchev teaches a slurry composition (slurry; [0008]) comprising: (a) a binder (PVDF binder; Example 4) comprising a polymer comprising a fluoropolymer dispersed in a liquid medium (PVDF binder in N-methyl-2-pyrrolidone; Example 4); and (b) at least one conductive carbon material (carbon black; Example 4) 2/g (carbon black BET from 110 to 120 m2/g; [0024]).  With respect to claim 2, the conductive carbon material has a BET surface area of 100.1 m2/g to 1,000 m2/g (carbon black BET from 110 to 120 m2/g; [0024]). With respect to claim 4, further comprising an electrochemically active material (cathode active material of LiMPO4 [0046]).  With respect to claim 5, wherein (a) the binder is present in amounts of 2 to 20 percent by weight (binder is 1 to 10% by weight; [0055]); (b) the conductive carbon material is present in amounts of 2 to 20 percent by weight (carbon black 5 to 10% by weight; [0056]); and (c) the electrochemically active material is present in amounts of 45 to 96 percent by weight; the percentages by weight being based on total solids weight (the electroactive material is 80% to 99%; [0054]).  
With respect to claim 6, the electrochemically active material comprises a material capable of incorporating lithium (cathode active material of LiMPO4 [0046]).  With respect to claim 7, the material capable of incorporating lithium comprises LiCoO2, LiMn2O4, [0051].  With respect to claim 8, the electrochemically active material comprises a material capable of lithium conversion (cathode active material of LiMPO4 [0046]).  With respect to claim 10, the electrochemically active material comprises graphite, silicon compounds, tin, tin compounds, sulfur, sulfur compounds, or a combination thereof (graphite anode; [0092]).  With respect to claim 11, the limitation with respect to the slurry has a total solids content of 55 percent by weight or greater and a viscosity of no more than 4,000 cP as measured by an Anton-Paar rheometer having a model number MCR301 using a 50-millimeter cone and temperature-controlled plate at 25°C is considered an inherent characteristic of the prior art set forth, as Korchev teaches the same slurry composition set forth by Application. In accordance  With respect to claim 12, the fluoropolymer comprises a (co)polymer comprising the residue of vinylidene fluoride (PVDF binder; Example 4).  With respect to claim 13, the fluoropolymer comprises a polyvinylidene fluoride polymer (PVDF binder; Example 4).  With respect to claim 14, further comprising a dispersant (N-methypyrrolidone; [0057]).  With respect to claim 15, the dispersant comprises an addition polymer (N-methypyrrolidone; [0057]).   With respect to claim 16, the addition polymer comprises an active hydrogen group (N-methypyrrolidone; [0057]).  With respect to claim 17, the active hydrogen group comprises a carboxylic acid group, a hydroxyl group, or a combination thereof (alcohol dispersant; [0057]).   With respect to claim 23, the liquid medium comprises an organic medium (N-methypyrrolidone; [0057]).  With respect to claim 24, the limitation with respect to the organic medium having an evaporation rate less than 10 g/min m2, at the dissolution temperature of the fluoropolymer dispersed in the organic medium is an inherent property of the prior art set forth, as Korchev teaches the same organic medium set forth by Applicant (N-methypyrrolidone; [0057]).  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d claim 25, an adhesion promoter (PVDF binder; Example 4).  With respect to claim 26, the slurry is substantially free of isophorone.  See Example 4. With respect to claim 27, the slurry is substantially free of N-methyl-2-pyrrolidone.  See Example 4. With respect to claim 28, an electrode comprising: (a) an electrical current collector (aluminum current collector; [0060]); and (b) a film formed on the electrical current collector, wherein the film is deposited from the slurry composition of Claim 4 (slurry was coated dried and press rolled; [0073]).  
With respect to claim 29, the electrical current collector (a) comprises copper or aluminum in the form of a mesh, sheet or foil (aluminum current collector; [0060]).
With respect to claim 30, the electrode comprises a positive electrode [0055].  With respect to claim 33, the electrical current collector is pretreated with a pretreatment composition [0077].  With respect to claim 35, wherein the film has a uniform composition. See Example 1.  With respect to claim 36, an electrical storage device comprising: (a) the electrode (cathode; [0003]); (b) a counter electrode (anode; [0003]); and (c) an electrolyte [0003].  With respect to claim 39, the electrical storage device comprises a cell, a battery pack, a secondary battery, a capacitor, or a supercapacitor (rechargeable battery; [0003]).  
	Therefore, the instant claims are anticipated by Korchev. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korchev et al. U.S. Pub. 2017/0324096.
Korchev teaches a slurry composition as described in the rejection recited hereinabove, including a BET surface area of 110 to 120 m2/g [09024].
The reference does not disclose: the conductive carbon material has a BET surface area of 200 m2/g.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a carbon black with a BET surface area of 200 m2/g in the slurry composition of Korchev, because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korchev et al. U.S. Pub. 2017/0324096 in view of Loveridge et al. U.S. Pub. 2014/0335410.
Korchev teaches a slurry composition as described in the rejection recited hereinabove.
However, the reference does not disclose: the material capable of lithium conversion comprises sulfur, LiO2, FeF2 and FeF3, Si, aluminum, tin, SnCo, Fe304, or combinations thereof (claim 9); the electrode comprises a negative electrode (claim 31).  
	Loveridge teaches that it is well known in the art to employ a material capable of lithium conversion comrpising sulfur, LiO2, FeF2 and FeF3, Si, aluminum, tin, SnCo, Fe304, or combinations thereof (tin; [0071]; claim 9); the electrode comprises a negative electrode (tin; [0071]; claim 31).  
	Korchev and Loveridge are analogous art from the same field of endeavor, namely fabricating lithium electrochemical cells.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the tin of Loveridge as the anodic prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korchev et al. U.S. Pub. 2017/0324096 in view of Park et al. U.S. Pub. 2012/0244334.
Korchev teaches a slurry composition as described in the rejection recited hereinabove.
	However, the reference does not teach the additional polymer comprising a (meth)acrylic polymer comprising constitutional units comprising the residue of methyl methacrylate (claim 19); the (meth)acrylic polymer further comprises constitutional units comprising the residue of ethylenically unsaturated monomer comprising a heterocyclic group (claim 20); the (meth)acrylic polymer comprises at least one epoxy functional group, and the epoxy functional group is post-reacted with a beta-hydroxy functional acid (claim 21); the composition further comprises a cross-linker (claims 22, 32).
	Park teaches that is well known to employ the additional polymer comprising a (meth)acrylic polymer comprising constitutional units comprising the residue of methyl  [0080]; claim 19); the (meth)acrylic polymer further comprises constitutional units comprising the residue of ethylenically unsaturated monomer comprising a heterocyclic group (2-ethylhexylacrylate; [0080]; claim 20); the (meth)acrylic polymer comprises at least one epoxy functional group, and the epoxy functional group is post-reacted with a beta-hydroxy functional acid (alkyl (C1-C10) acrylate [0080]; claim 21); the composition further comprises a cross-linker (alkyl (C1-C10) acrylate [0080]; claim 22).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the additional (meth)acrylic polymer of Park, as the dispersant of Korchev, in order to improve carbon black conductive distribution throughout the slurry composition. The skilled artisan recognizes that homogenous dispersion improves ion conductivity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 & 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korchev et al. U.S. Pub. 2017/0324096 in view of Takami  et al. U.S. Pub. 2017/0077547.

	However, Korchev does not expressly disclose: the film having a thickness of at least 1 micron (claim 34); the electrolyte (c) comprises a lithium salt dissolved in a solvent (claim 37); the lithium salt is dissolved in an organic carbonate (claim 38).   
	Takami teaches that it is well known in the art to employ the film having a thickness of at least 1 micron (cathode thickness of 67 microns; [0132]; claim 34); the electrolyte (c) comprises a lithium salt dissolved in a solvent (LiPF6 [0134]; claim 37); the lithium salt is dissolved in an organic carbonate (propylene carbonate; [0134]; claim 38).   The reference teaches a cathodic material slurry with fluorinated binders, NMP solvent and carbon material [0132]- [0133]. 
	Korchev and Takami are analogous art in the same field of endeavor, namely forming cathodic slurries with fluorinated binders, NMP solvent and carbon material.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an electrode thickess of at least 1 micron as taught by Takami, as the thickness of the  slurry composition of Korchev, because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722